            Case 2:20-cr-00352-JCM-EJY Document 32 Filed 03/17/21 Page 1 of 3




1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    Nevada Bar No. 14853
     KIMBERLY M. FRAYN
3    Assistant United States Attorneys
     501 Las Vegas Boulevard South, Suite 1100
4    Las Vegas, Nevada 89101
     Tel: 702-388-6378
5    Kimberly.Frayn@usdoj.gov

6    Attorneys for the United States of America

7                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
8
     UNITED STATES OF AMERICA,                        Case No. 2:20-cr-00352-JCM-EJY-00059-
9                                                    VCF0000-XXX
                     Plaintiff,
10                                                    Motion to Unseal Case
            v.
11
     MIGUEL LOPEZ-ALVAREZ,
12
                    Defendant.
13

14
            The United States of America, by and through its attorneys, Christopher Chiou,
15
     Acting United States Attorney, and Kimberly M. Frayn, Assistant United States Attorney,
16
     moves for entry of the proposed Order unsealing the above-captioned case.
17
            In support of its motion, the Government states:
18
            1.      On or about March 5, 2021, the defendant pleaded guilty to a Criminal
19
     Information charging him with a violation of 8 U.S.C. § 1326, Deported Alien Found in
20
     the United States. He was sentenced on that same date.
21
            2.      This case was initially sealed before the Magistrate Court prior to the
22
     defendant’s initial appearance on a Criminal Complaint and was again sealed when set
23

24
     Case Case
          2:20-cr-00352-JCM-EJY *SEALED*
               2:20-cr-00352-JCM-EJY     Document
                                     Document     31 03/17/21
                                              32 Filed Filed 03/16/21
                                                                  Page Page
                                                                       2 of 32 of 3




1    before this Court. However, the defendant is aware of the charges, having pleaded guilty to

2    them. It is therefore no longer required that this matter be designated as sealed.

3           3.     Therefore, the United States moves this Court to unseal the above-captioned

4    case, in that keeping it sealed is no longer necessary.

5           DATED this 16th day of March, 2021.

6                                                Respectfully,

7                                                CHRISTOPHER CHIOU
                                                 Acting United States Attorney
8
                                                        //s//Kimberly M. Frayn
9                                                ______________________________
                                                 KIMBERLY M. FRAYN
10
                                                 Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                     2
            Case 2:20-cr-00352-JCM-EJY Document 32 Filed 03/17/21 Page 3 of 3




1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,
3                                                 Case No. 2:20-cr-00352-JCM-EJY
                    Plaintiff,                  0F0000-XXX
4                                                 Order Unsealing Case
            v.
5                                                  (Proposed)
     MIGUEL LOPEZ-ALVAREZ,
6
                    Defendant.
7

8           Upon consideration and review of the Government’s motion:
9           IT IS HEREBY ORDERED that the above-captioned matter, United States of America
10   v. Miguel Lopez-Alvarez, is unsealed.
11                March   17, 2021.
            DATED this ____ day of March, 2021.
12
                                                   By the Court:
13
                                                   ____________________________
14
                                                   Hon. James C. Mahan
                                                   United States District Judge
15

16

17

18

19

20

21

22

23

24


                                               3
